        Case 1:19-cv-11626-KPF Document 37 Filed 07/02/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

OFF-WHITE LLC,

                          Plaintiff,

                         -v.-

0225XIANGCHUN, 18FTHOME,
2017BRIDALDRESS2017,
8214689ZHANGMY.2007, ANYEJINGLING211,
BROWN.EYES11, CHENGBIN-5,
CHUNHUAQIUYUE17689, COLORFULIFESA-5,
DOUBL_1894, DQXSTORE, EBUYSTATION2010,
ERDEY456, E-TOP1, FANGXIANMING,
FANSHUOHUA4494F, FENGHUAXUEYUE866,
FGHJTY6566, GAHUIQIN-0,
GANGGANG2017888_7, GFC_65, GOO-2022,                      19 Civ. 11626 (KPF)
GUTXCVE, HK_9337, **IM-JUNIUS**,
                                                        OPINION AND ORDER
INFOTRADING, INSPIRIT8, JAMES1_79,
JUANJU_25, LAWREN67, LIAOQI1,
LIDN569240-5, LINYI_11, LOUHUI7788, LUZZ-
1945, NOWATERMAN2-1, PEN4807,
PHILIPDIEWER_0, QINGCHUNDEGUSHI,
SHIBO2012, SHIHU8419, SHINI_58, SHUBOQ,
SILAO07-10, SIMPLE-2017LIFE, STAO82,
TEST2408, TIANGUA7637, TOON-25, VCH-26,
VFDGV3-71, VIGO19-88, WENGQQ, WXGJSD,
XIANGRUI158, XINHUI_85, XJMY1112M,
XJYLNLK, XKELLY100, XUSHAOYE1982429,
XYT12121, YANGMI86, YINGSAI-0, YIWCH0,
YOUQU_43, ZHOUCHUNJIN and ZTE-80,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On July 2, 2020, the Court issued an Order entering judgment as to

certain defaulting defendants identified therein (collectively, the “Defaulting
        Case 1:19-cv-11626-KPF Document 37 Filed 07/02/20 Page 2 of 8



Defendants”). (Dkt. #35).1 In that Order, the Court granted Plaintiff Off-White

LLC portions of the relief it sought, including: (i) statutory damages; (ii) a

permanent injunction; and (iii) authorization to continue alternative service by

electronic means as to the Defaulting Defendants. (Id.). The Court writes here

to explain its decision to deny Plaintiff four components of the relief it sought in

its proposed default judgment order: (i) Plaintiff’s request that the Court enter a

temporary continuance of the restraint upon the Defaulting Defendants’ assets

for a period of 30 days (the “Temporary Restraint Request”) (Dkt. #28 § V);

(ii) Plaintiff’s request that the Court enter a post-judgment freeze of the

Defaulting Defendants’ assets, and that such assets be transferred to Plaintiff

by the Financial Institutions that hold them in satisfaction of the Defaulting

Defendants’ obligations to Plaintiff (the “Freeze and Turn Over Request”) (id. at

§ VI); (iii) Plaintiff’s request that the Court enter injunctive relief against

Financial Institutions and Third Party Service Providers (the “Third Party

Requests”) (id. at § III, ¶¶ 3-4); and (iv) Plaintiff’s request that the Court grant

continued alternative service by electronic means as to the Financial

Institutions and Third Party Service Providers (the “Alternative Service

Request”) (id. at § IV). The Court also addresses its decision to modify the

amount of statutory damages awarded to Plaintiff. (Id. at § II). As will be made

clear in this Order, in declining to grant these four forms of relief, the Court

was persuaded by the well-reasoned and thorough analyses provided by its



1     The Court adopts the naming conventions employed in its Order granting default
      judgment. (Dkt. #35).


                                             2
        Case 1:19-cv-11626-KPF Document 37 Filed 07/02/20 Page 3 of 8



sister courts in Spin Master Limited v. 158, No. 18 Civ. 1774 (LJL), 2020 WL

2766104 (S.D.N.Y. May 28, 2020), Allstar Mktg. Group, LLC v. 158, No. 18 Civ.

4101 (GHW), 2019 WL 3936879 (S.D.N.Y. Aug. 20, 2019), and WowWee Group

Limited v. Meirly, No. 18 Civ. 706 (AJN), 2019 WL 1375470 (S.D.N.Y. Mar. 27,

2019); the Court adopts the substance of those analyses herein.

      First, the Temporary Restraint Request seeks to prevent the Defaulting

Defendants from interfering with any property in which they have an interest

for 30 days after the entry of default judgment, except as set forth in

§§ 5222(h)-(i) of the New York Civil Practice Law and Rules (“CPLR”). (Dkt. #28

at § V). Plaintiff’s Memorandum of Law in Support of Default Judgment

explains that it seeks this relief in light of Federal Rule of Civil Procedure 62(a),

which would prevent it from executing a default judgment and enforcing an

award of damages until 30 days after the entry of the judgment. (Dkt. #26 at

24-25). Plaintiff argues that this provision would give the Defaulting

Defendants a 30-day window in which to dispose of their assets that might

otherwise be used to satisfy their obligations to Plaintiff. (Id.). The Court

declines to grant the Temporary Restraint Request, instead agreeing with

Judge Lewis J. Liman that the better solution is for it to exercise its authority

pursuant to Rule 62(a) to relieve Plaintiff of the 30-day stay of its ability to

execute upon the default judgment. See Spin Master Ltd., 2020 WL 2766104,

at *24. Thus, Plaintiff may execute on and enforce the default judgment

immediately.




                                          3
        Case 1:19-cv-11626-KPF Document 37 Filed 07/02/20 Page 4 of 8



      Second, the Freeze and Turn Over Request seeks to continue the

prejudgment asset restraint previously imposed upon the Defaulting

Defendants in the Court’s temporary restraining order and preliminary

injunction (Dkt. #16), and to require that the Financial Institutions holding

those restrained assets transfer them to Plaintiff (Dkt. #28 at § VI). In support

of this request, Plaintiff invokes Federal Rules of Civil Procedure 64, 65, and

69; 15 U.S.C. § 1116(a); and CPLR § 5222. The Court concludes that it lacks

the authority to grant the Asset Freeze and Turn Over Request for substantially

the same reasons offered by Judge Gregory H. Woods in Allstar Mktg. Group.,

LLC, 2019 WL 3936879, at *1-4; see also Spin Master Ltd., 2020 WL 2766104,

at *22-23 (adopting Judge Woods’s analysis). Plaintiff’s requested relief would

require unknown third-party Financial Institutions to transfer the Defaulting

Defendants’ assets to Plaintiff, irrespective of whether other creditors held a

superior claim to those assets. Sections 5222 and 5225 of the CPLR — which,

pursuant to Rule 69, would govern the procedure of executing on the judgment

entered here — “require that notice and an opportunity to be heard be given to

third parties in possession of, or who may be entitled to, those assets before

transfer.” Spin Master Ltd., 2020 WL 2766104, at *23. The Asset Freeze and

Turn Over Request would thus plainly violate Rule 69, and §§ 5222 and 5225,

which do not permit Plaintiff to “brandish the Court’s authority over unknown

third-parties, the identities of whom are unknown to the Court and over whom

the Court may not possess personal jurisdiction.” Allstar Mktg. Grp., 2019 WL

3936879, at *4.


                                         4
        Case 1:19-cv-11626-KPF Document 37 Filed 07/02/20 Page 5 of 8



       Nor could the Court grant the Asset Freeze and Turn Over Order

pursuant to § 1116(a), which permits a court to grant an injunction to prevent

further infringement by defendants, so long as such relief is “narrowly tailored

to fit specific legal violations” and “not impose unnecessary burdens on lawful

activity.” Allstar Mktg. Grp., 2019 WL 3936879, at *3. Simply put, this

provision “does not deal with execution after a judgment is entered.” Spin

Master Ltd., 2020 WL 2766104, at *22 n.10. Further, for the reasons provided

by Judge Liman in Spin Master, Rules 64 and 65 do not provide Plaintiff with

the right to the relief sought in the Asset Freeze and Turn Over Order. Id. at

*23.

       Third, the Court declines to grant the Third Party Requests because it

“lacks authority to, and will not, enjoin third parties, including financial

institutions and third party service providers, who are not before” it. Spin

Master Ltd., 2020 WL 2766104, at *19. “A court ordinarily does not have

power to issue an order against a person who is not a party and over whom it

has not acquired in personam jurisdiction.” 11A Charles A. Wright and Arthur

R. Miller, Federal Practice and Procedure § 2956 (3d ed. 2020). Indeed, “holding

a nonparty in contempt for engaging in enjoined conduct might be considered

as a possible denial of due process.” Id. The Court might still grant the

injunctive relief sought pursuant to Rule 65(d) if Plaintiff demonstrated that

any Financial Institutions and Third Party Service Providers were “in active

concert and participation” with the Defaulting Defendants. See Allstar Mktg.

Grp, 2019 WL 3936879, at *3 (“The Court cannot conclude that a third-party


                                          5
        Case 1:19-cv-11626-KPF Document 37 Filed 07/02/20 Page 6 of 8



who merely holds the Defaulting Defendants’ assets — which may be wholly

unrelated to the counterfeiting at issue in this case — is by definition ‘in active

concert or participation’ with the Defaulting Defendants.”). But Plaintiff has

failed to do so.

      Fourth, the Court authorized continued electronic service upon the

Defaulting Defendants, but does not grant the same authorization as to

alternative service upon Financial Institutions or Third Party Service Providers.

“District courts have “sound discretion” on whether to allow alternative service

under Rule 4(f)(3).” Spin Master Ltd., 2020 WL 2766104, at *21. “Although not

explicitly provided for in the Rule, district courts in this Circuit generally

impose two additional threshold requirements before authorizing service under

Rule 4(f)(3): [i] a showing that the plaintiff has reasonably attempted to

effectuate service on the defendant, and [ii] a showing that the circumstances

are such that the court’s intervention is necessary.” Devi v. Rajapaska, No. 11

Civ. 6634 (NRB), 2012 WL 309605, at *1 (S.D.N.Y. Jan. 31, 2012); see S.E.C. v.

China Northeast Petrol. Holdings Ltd., 27 F. Supp. 3d 379, 398 (S.D.N.Y. 2014)

(same). The Court finds Plaintiff’s justification for the need for alternative

service by electronic means as to the Defaulting Defendants, which Plaintiff

offered in its memorandum of law in support of the temporary restraining

order, to be sufficient for its continued authorization. (Dkt. #8). But Plaintiff

has made no effort to explain why alternative service by electronic means

should continue as to Financial Institutions and Third Party Service Providers




                                          6
        Case 1:19-cv-11626-KPF Document 37 Filed 07/02/20 Page 7 of 8



in the temporary restraining order. Without any reason to grant such

authorization, the Court declines to do so.

      Finally, Plaintiff submitted tiered requests for heightened statutory

damages based upon the currently known number of sales of counterfeit

products made by the Defaulting Defendants and upon Plaintiff’s allegations

that the Defaulting Defendants acted willfully. (Dkt. #26 at 10-15). The Court

determined that Plaintiff was entitled to heightened statutory damages under

the Lanham Act, because the Defaulting Defendants acted willfully. WowWee

Grp. Ltd., 2019 WL 1375470, at *10 (“Defaulting Defendants presumptively

acted willfully because infringement is deemed willful ‘by virtue of [a] default.’

(quoting Tiffany (NJ) v. Luban, 282 F. Supp. 2d 123, 124 (S.D.N.Y. 2003)). And

the Court concurs with Judge Alison J. Nathan’s analysis in WowWee Group,

Limited, and thus “approves this tiered structure [proposed by Plaintiff] on the

grounds that the tiers likely correspond to the otherwise unaccounted for

factors of profit and expense.” Id. But the amount of statutory damages

sought for each tier of Defaulting Defendants was greater than had been

awarded by other courts in comparable cases. See, e.g., id. To correct that

deviation, this Court modifies the damages awarded for each tier accordingly:

Plaintiff is entitled to awards of $75,000 from each Defaulting Defendant in the

first tier; $125,000 from each Defaulting Defendant in the second tier;

$200,000 from each Defaulting Defendant in the third tier, $300,000 from each

Defaulting Defendant in the fourth tier, and $500,000 from each Defaulting

Defendant in the final tier.


                                          7
         Case 1:19-cv-11626-KPF Document 37 Filed 07/02/20 Page 8 of 8



     SO ORDERED.

Dated:       July 2, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       8
